Cite as 2014 Ark. App. 295



                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CV-13-1065


JENNIFER HAMMAN and EDGAR                      Opinion Delivered   May 7, 2014
HAMMAN
                  APPELLANTS                   APPEAL FROM THE YELL COUNTY
                                               CIRCUIT COURT
V.                                             [NO.75SJV-12-12]

ARKANSAS DEPARTMENT OF         HONORABLE                              TERRY      M.    SULLIVAN,
HUMAN SERVICES and MINOR       JUDGE
CHILDREN
                     APPELLEES AFFIRMED



                           WAYMOND M. BROWN, Judge

       Appellants Jennifer and Edgar Hamman appeal from the circuit court’s termination

of their parental rights to S.H., born October 20, 2010; F.H., born January 13, 2010; and

K.S. born October 14, 2004. 1 Appellants’ sole point on appeal is that there was insufficient

evidence to support termination of their parental rights. We affirm.

       Officer Tommy Broadstock, with the Danville Police Department, reported that

F.H. had been “walking the streets of Danville with a sagging diaper on that appeared not

to have been changed in sometime [sic]” and that he found Jennifer at home asleep when

he returned F.H. to the residence. Four other children were in the home. The officer

arrested Jennifer for child endangerment and took her to jail. On May 27, 2013, a

seventy-two-hour hold was taken on all five children, F.H., S.H., K.S., A.S., born April


       1
        Anthony Martin, father of K.S., did not appear below. His parental rights were
also terminated, but Martin is not a party to this case.
                                 Cite as 2014 Ark. App. 295


7, 2001, and R.S., born August 1, 2007. 2 Appellee Arkansas Department of Human

Services (DHS) filed a petition for emergency custody and dependency-neglect on May

30, 2012.

       An ex parte order for emergency custody was filed on May 30, 2012. In that order,

the court noted that DHS had been involved with the family since March 20, 2012, and

that homemaker services had been provided, but those services did not prevent removal

because Jennifer had been incarcerated for endangering the welfare of a minor.

       In an adjudication and disposition order filed July 20, 2012, the children were

adjudicated dependent-neglected “due to mother’s drug use and inability to properly

parent the children and keep them safe.” The goal of the case was set as reunification.

       A review order was filed October 15, 2012. 3 The court noted “Mother has

complied with few of the court orders and the case plan.” The court specifically cited

Jennifer’s current incarceration on manslaughter charges, and stated that she had “made

little progress” towards alleviating or mitigating the causes of the juveniles’ removal from

the home and completing the court orders and requirements of the case plan. However,

the court did note that she had completed parenting classes and a psychological

evaluation. 4 The court also noted that Edgar had “complied with some of the court orders


       2
         In a review hearing held immediately prior to the termination hearing, permanent
custody of Jennifer’s other two children, A.S. and R.S., was awarded to their respective
fathers, Jerry Pierce and Michael Franey. The conclusion of the case below as to A.S. and
R.S. is not a part of this appeal.
       3
           An amended review order was filed on October 15, 2012.
       4
        Jennifer testified that both she and Edgar were one class away from completing
parenting classes, but never completed them because she became incarcerated.
                                             2
                                Cite as 2014 Ark. App. 295


and the case plan[,]” specifically noting that he had made “some progress” towards

alleviating or mitigating the causes of the juveniles’ removal from the home and

completing the court orders and requirements of the case plan; he had completed

parenting class and was attending visitation with the children. The goal of the case

remained reunification.

      Following a January 25, 2013 review hearing at which Edgar did not appear, a

review order was entered on March 11, 2013. 5 The goal of the case remained

reunification. A permanency-planning order was filed June 24, 2013, following a

permanency-planning hearing held on May 24, 2013. Therein, the court found that

appellants had not cooperated with DHS and changed the goal of the case to adoption; the

court authorized DHS to seek termination of parental rights.

      DHS filed a petition to terminate appellants’ parental rights to S.H., F.H., and K.S.

on July 9, 2013. DHS alleged the following grounds for termination under Arkansas Code

Annotated § 9-27-341:

      1. That a juvenile had been adjudicated by the court to be dependent-neglected
         and had continued to be out of the custody of the parents for twelve (12)
         months and, despite a meaningful effort by the department to rehabilitate the
         parent and correct the conditions that caused removal, those conditions have
         not been remedied by the parents; 6

      2. The juvenile has lived outside the home of the parent for a period of twelve
         (12) months, and the parent has willfully failed to provide significant material



      5
          An amended review order was entered on June 7, 2013.
      6
          Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Supp. 2013).


                                             3
                                  Cite as 2014 Ark. App. 295


             support in accordance with the parent’s means or to maintain meaningful
             contact with the juvenile; 7 and

       3. The court has found the juvenile or a sibling dependent-neglected as a result of
          neglect or abuse that could endanger the life of the child, sexual abuse, or sexual
          exploitation, any of which was perpetrated by the juvenile’s parent or parents or
          step-parent or step-parents. 8

       At the time of the August 16, 2013 termination hearing, both Jennifer and Edgar

were incarcerated, though they did appear at the hearing. 9 DHS’s court report, which was

entered into evidence, noted that:

       1. The department’s prior involvement with the family was in an open case due to
          inadequate clothing;

       2. Edgar had been listed as “homeless” in SNAP records at the last hearing;


       3. Jennifer was currently incarcerated “due to pleading TRUE” to criminal
          charges in Yell County;


       4. Edgar had had no contact with DHS since prior to the last hearing;

       5. Jennifer had been incarcerated since the last hearing; and


       6. There had been no parental visitation between the children and either parent
          since the last hearing.



       7
           Ark. Code Ann. § 9-27-341(b)(3)(B)(ii)(a) (Supp. 2013).
       8
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vi)(a) (Supp. 2013).
       9
        Jennifer was facing ten years’ imprisonment with four years’ suspended imposition
of sentence. She was also sentenced to twelve months each, to run concurrently, on three
additional counts of battery in the third degree.


                                              4
                                 Cite as 2014 Ark. App. 295


A CASA report noted, in pertinent part, its concerns on the Arkansas State Police Crimes

Against Children Division’s true finding against Edgar for sexual abuse of A.S., which

required him to register as a sex offender. 10

       On September 6, 2013, the circuit court filed an order terminating appellants’

parental rights based on all three grounds cited in DHS’s petition, specifically finding that:

       1. “the Court ha[d] seen no effort from the parents to participate in the case plan
          and correct the conditions which led [to] the juveniles coming into care that
          despite being given another opportunity to do so, the parents have failed to
          maintain significant contacts with the juveniles throughout the case [. . . and]
          the parents ha[d] failed to provide any significant material support to the
          juvenile[s]”;

       2. Jennifer had “been incarcerated all but two or three months of the course of this
          case, and is currently incarcerated, facing a 10-year sentence with four years
          suspended”; and


       3. Edgar was “released from the penitentiary just a few days after the removal was
          made” and “[t]here is a very good chance he will be going back to the Arkansas
          Department of [Correction].”

In its order, the court allowed appellants one final visit and granted DHS authority to

consent to adoption. 11 This timely appeal followed.




       10
         The CASA report erroneously stated that the victim of Edgar’s sexual abuse was
R.S.; the victim was A.S.
       11
         The court noted that maternal grandmother, Thelma Louise Whisenhunt, had
become involved with the case “at the last minute” and found her to be an inappropriate
placement at the time, though it specifically stated that it was not ruling her out as a
possible future placement.


                                                 5
                                Cite as 2014 Ark. App. 295


                                     I.     Standard of Review

       In cases involving the termination of parental rights, there is a heavy burden placed

on the party seeking to terminate the relationship. 12 This is because termination of

parental rights is an extreme remedy in derogation of the natural rights of the parents. 13

Nevertheless, parental rights will not be enforced to the detriment or destruction of the

health and well-being of the child. 14 Thus, parental rights must give way to the best

interest of the child when the natural parents seriously fail to provide reasonable care for

their minor children. 15

       In accordance with Arkansas Code Annotated section 9-27-341(b)(3), an order

terminating parental rights must be based upon clear and convincing evidence, i.e., proof

that will produce in the fact-finder a firm conviction as to the verity of the allegation

sought to be established. 16 On appeal, the issue before us is whether the trial court’s

finding that the fact was proved by clear and convincing evidence is clearly erroneous. 17 A

finding is clearly erroneous when the appellate court is, on the entire evidence, left with a

       12
        Morrison v. Ark. Dep’t of Human Servs., 2013 Ark. App. 479, at 7, ___ S.W.3d
___, __ (citing Blackerby v. Ark. Dep’t of Human Servs., 2009 Ark. App. 858, at 4, 373
S.W.3d 375, 378 (citing Camarillo-Cox v. Ark. Dep’t of Human Servs., 360 Ark. 340, 201
S.W.3d 391 (2005))).
       13
            Id.
       14
            Id.
       15
            Id.
       16
         Austin v. Ark. Dep’t of Human Servs., 2013 Ark. App. 406, ___ S.W.3d ___, __
(citing McDaniel v. Ark. Dep’t of Human Servs., 2013 Ark. App. 263).
       17
            Id.


                                             6
                                 Cite as 2014 Ark. App. 295


definite and firm conviction that a mistake has been made. 18 In deciding whether a trial

court’s finding is clearly erroneous, we give great deference to its superior opportunity to

observe the parties and to judge the credibility of witnesses. 19

                                          II.       Best Interests

       Both appellants argue that the circuit court erred in finding that termination of

their parental rights was in the children’s best interest. We agree with DHS and the

attorney ad litem that the circuit court’s order terminating parental rights was not clearly

erroneous.

       In order to terminate parental rights, a trial court must find by clear and convincing

evidence that termination is in the best interest of the juvenile, taking into consideration

(1) the likelihood that the juvenile will be adopted if the termination petition is granted

and (2) the potential harm, specifically addressing the effect on the health and safety of the

child, caused by returning the child to the custody of the parent. 20 However, this court

has held that adoptability is but one factor that is considered when making a best-interest

determination. 21 Furthermore, our appellate courts have noted that, in considering the

best interest of the child, there is no requirement that every factor considered be


       18
            Id.
       19
            Id.
       20
        Madison v. Ark. Dep’t of Human Servs., 2013 Ark. App. 368, at 6, ___ S.W.3d
___, __ (citing Ark. Code Ann. § 9-27-341(b)(3)(A)(i) & (ii) (Supp. 2011)).
       21
         Renfro v. Ark. Dep’t of Human Servs., 2011 Ark. App. 419, at 6, 385 S.W.3d 285,
288 (citing McFarland v. Ark. Dep’t of Human Servs., 91 Ark. App. 323, 210 S.W.3d 143
(2005)).


                                                7
                                Cite as 2014 Ark. App. 295


established by clear and convincing evidence; rather, after consideration of all factors, the

evidence must be clear and convincing that termination is in the best interest of the

child. 22

                                             a. Adoptability

        Appellants argue that DHS did not meet its burden of providing clear and

convincing evidence that any of the children were adoptable. They specifically argue that

there was no testimony the adoption specialist, Laronda Garrison, that the children were

adoptable based on race or age, contrary to the court’s findings in its order, and that more

information is required. Appellants are correct that no testimony was submitted regarding

the effect of the children’s age or race on their adoptability; however, other sufficient

evidence was provided.

        Though not explicitly stated in the order, from the bench at the termination

hearing, the court stated, “I find by clear and convincing evidence that these children are

adoptable, especially the younger children and that it’s possible, it will be more difficult,

but it’s possible that K.S. could be adopted.” This finding was no doubt based on the

testimony of Garrison, who essentially stated the same thing, noting the younger children

are “very adoptable” and that K.S. is also adoptable “once he can get stabilized.” She

testified to her belief that “continued counseling could help K.S. get to that point [of




        22
         Id., 2011 Ark. App. at 9, 385 S.W.3d at 280 (citing Reid v. Ark. Dep’t of Human
Servs., 2011 Ark. 187, 380 S.W.3d 918; McFarland v. Ark. Dep’t of Human Servs., 91 Ark.
App. 323, 210 S.W.3d 143 (2005)).


                                             8
                                 Cite as 2014 Ark. App. 295


being stabilized].” 23 She stated that there were potential adoptive homes for S.H. and

F.H., but not for K.S. because “K.S. is not ready for that at this time.” The trial court

“must simply consider the likelihood that the children will be adopted—that factor need

not, however, be established by clear and convincing evidence.” 24 However, a

caseworker’s testimony that children are adoptable is sufficient to support an adoptability

finding. 25 We find that this factor was sufficiently considered and Garrison’s testimony was

sufficient to support the court’s finding of adoptability.

                                             b. Potential Harm

       Appellants argue that there was not sufficient evidence to show clearly and

convincingly that the children would be subjected to potential harm if returned to either

appellant’s care. They argue that termination of their parental rights was, in large part, due

to their incarceration and was not in the children’s best interests. This is clear, they argue,

from (1) Jennifer’s testimony that she would be released within seven months of the

termination hearing; (2) Edgar’s testimony that he believed he would receive sixty days to

six months for his probation violation, at the conclusion of which he would be able to

care for his children; and (3) Thelma Louise Whisenhunt’s testimony that she wanted

custody of all the children. These statements ignore the totality of the testimony.


       23
       Garrison was the removal caseworker in this matter and continued to be the
caseworker until she moved to the adoption department in October 2012.
       24
         Renfro, supra, 2011 Ark. App. at 6, 385 S.W.3d at 288 (quoting Dority v. Ark.
Dep’t of Human Servs., 2011 Ark. App. 295, at 6).
       25
        Madison, supra, 2013 Ark. App. 368, at 6, ___ S.W.3d ___, __ (citing Cobbs v.
Ark. Dep’t of Human Servs., 87 Ark. App. 188, 189 S.W.3d 487 (2004)).


                                               9
                                Cite as 2014 Ark. App. 295


       Jennifer did testify that she would be released in seven months; however, she

submitted no proof of that asserted time period, and the ADC website reflected a release

date of April 8, 2015, one year and almost nine months out from the date of the

termination hearing. Additionally, although she testified that she felt she was complying

with the case plan in the beginning, she admitted that she had not been out of jail very

long, only two months; admitted that she and Edgar failed to complete parenting classes;

agreed that having an incarcerated mother and a family that moved from place to place

was not stable; and acknowledged that two or three years was a long time to her children

who are “pretty young.” 26

       Edgar did testify to his belief that he would receive sixty days to six months for his

probation violation, but he admitted that he did not know what the outcome was going

to be as the hearing was not until the Monday after the termination hearing. He testified

that he had a “job and house and everything lined up as soon as I walk out” of prison, but

he submitted no proof of the same and also testified that he had lived in “three or four

places” since his release from prison shortly after the children’s removal. He admitted that

“the situation Jennifer is in and the situation I’m in does not promote stability.”

       Whisenhunt did testify that she could provide a home for the children; however,

she had never attended a hearing, which she explained away with the statement “I would

have got up and come if I knew it.” Additionally, according to Jennifer’s testimony, she
       26
          Also, despite the true finding of suspected child maltreatment based on sexual
conduct, contact and sexual penetration by Edgar against Jennifer’s daughter, A.S.,
Jennifer stated “At this time, I don’t know if Mr. Hamman and I will get back together
once I’m released.” This leaves in question her decision-making ability as well as her
ability to protect her children, specifically F.H., who is female.


                                              10
                                  Cite as 2014 Ark. App. 295


had only “put in to get these kids over three months ago” at which point the children

would have already had been in DHS’s custody approximately one year. 27 Her willingness

to essentially wait until the last minute to attempt to gain custody of the children belies

her testimony that “[t]here’s very much a bond between myself and those kids.”

       A trial court is only required to consider potential harm to a child’s health and

safety that might come from continued contact with the parents; there is no requirement

to find that actual harm would result or identify the potential harm. 28 The potential-harm

analysis is to be conducted in broad terms. 29 Looking at the testimony overall, the

potential harm to the children if parental rights were not terminated is clear: the children

would remain in DHS’s custody for an undetermined amount of time waiting for both of

their parents to be released from incarceration and to satisfactorily complete the case plan.

These children, who had already been in DHS’s custody for approximately fifteen months,

would be required to linger in limbo until appellants were released from jail and got their

acts together. This kind of wait-and-see is the definition of the instability that the

termination statute is intended to protect children from. 30 Furthermore, Whisenhunt,



       27
            Lawrence testified that Whisenhunt’s initial inquiries were for custody of only
A.S.
       28
         Pine v. Ark. Dep’t of Human Servs., 2010 Ark. App. 781, at 11, 379 S.W.3d 703,
709 (citing Dowdy v. Ark. Dep’t of Human Servs., 2009 Ark. App. 180, 314 S.W.3d 722).
       29
            Id.
       30
        Hoffman v. Ark. Dep’t of Human Servs., 2010 Ark. App. 856, at 5, 380 S.W.3d
454, 457 (citing Ark. Code Ann. § 9-27-341(a)(3) (Repl. 2009) (The intent of our
termination statute is to provide permanency in a child’s life in all instances in which
returning the child to the family home is contrary to the child’s health, safety, or welfare,
                                              11
                                 Cite as 2014 Ark. App. 295


having only attempted to obtain custody of the children shortly before the termination

hearing, had not been properly investigated and therefore was not a viable option.

Accordingly, based on the potential harm to the children, we cannot say that the trial

court clearly erred in finding that termination was in the children’s best interest.

                                      III.    Statutory Grounds

       On appeal, appellants argue that there was insufficient evidence to support

termination of their parental rights under any of the grounds cited in DHS’s petition.

They argue that the following findings of the court were clearly erroneous: (1) that DHS

made meaningful efforts; (2) that appellants failed to remedy the circumstances that caused

the children’s removal; (3) that the appellants failed to maintain meaningful contact,

arguing specifically that Jennifer’s incarceration prevented meaningful contact and Edgar’s

homelessness should not be held against him; and (4) that none of the children had been

adjudicated dependent-neglected under life-endangering circumstances.

       In addition to the best-interest finding, the court must also find by clear and

convincing evidence that one or more statutory grounds for termination exists. 31

However, proof of only one statutory ground is sufficient to terminate parental rights. 32

Because we find that at least one statutory ground was proven, we do not agree with



and it appears from the evidence that a return to the family home cannot be accomplished
in a reasonable period of time as viewed from the child’s perspective)).
        31
           Drake v. Ark. Dep’t of Human Servs., 2013 Ark. App. 274, at 11, ___ S.W.3d ___,
__ (citing Ark. Code Ann. § 9-27-341(b)(3)(B) (Supp. 2011)).
       32
       Id. (citing Fenstermacher v. Ark. Dep’t of Human Servs., 2013 Ark. App. 88, ___
S.W.3d ___).


                                              12
                                   Cite as 2014 Ark. App. 295


appellants’ argument that there was insufficient evidence to support any of the grounds

cited by DHS in its petition.

                                            a. Meaningful Efforts

       The circuit court found DHS had proven by clear and convincing evidence that

the children had been adjudicated by the court to be dependent-neglected 33 and had

continued to be out of the custody of the parents for twelve months and, despite a

meaningful effort by the department to rehabilitate the parent and correct the conditions

that caused removal, those conditions have not been remedied by the parents. Appellants

do not dispute that the children were found to be dependent-neglected or that they were

out of the home for at least twelve months, but they dispute that DHS made a meaningful

effort to either provide them with services that would remedy the issues causing the

children’s removal, or that appellants failed to remedy those issues despite a lack of

meaningful services.

       The court found that DHS had made reasonable efforts in its October 15, 2012

review order; its March 11, 2013 review order; and its June 24, 2013 permanency-

planning order. Appellants did not appeal any of those findings. Because appellants failed

to challenge any of the reasonable-efforts findings below, they have waived the issue for

purposes of appeal. 34



       33
            The parties stipulated to the children’s being dependent-neglected.
       34
        Cheney v. Ark. Dep’t of Human Servs., 2012 Ark. App. 209, at 11, 396 S.W.3d
272, 279 (citing Anderson v. Ark. Dep’t of Human Servs., 2011 Ark. App. 526, 385 S.W.3d
373).


                                               13
                                Cite as 2014 Ark. App. 295


       Even if the argument was preserved, it would still fail. Appellants do not cite any

specific services that DHS should have or even could have provided for them while they

were incarcerated. At the termination hearing, they did not request that they be given

more services; Jennifer only requested that the children be placed with her mother and

Edgar requested only that the circuit court give him more time. Our court has frequently

recognized that a child’s need for permanency and stability may override a parent’s request

for additional time to improve the parent’s circumstances. 35 Additionally, appellants argue

that Jennifer had obtained “beneficial services” to help with her rehabilitation during this

case while incarcerated. While this is duly noted, appellants ignore the fact that even if

proof of the same had been submitted, and it was not, the court did not know when these

services were obtained, when or if they were completed, and more importantly, had no

indication at the termination hearing of whether those services made her a viable

placement option for the children, or made it so she would become so within a reasonable

amount of time, upon release. Their argument is without merit.

       Because DHS is required to prove only one statutory ground for termination, it is

not necessary for us to consider appellants’ remaining arguments regarding the other two

statutory grounds. 36

       We affirm the circuit court’s termination of appellants’ parental rights.
       Affirmed.
       35
        Hoffman v. Ark. Dep’t of Human Servs., 2010 Ark. App. 856, at 5, 380 S.W.3d
454, 457 (citing Johnson v. Ark. Dep’t of Human Servs., 2010 Ark. App. 763; Henderson v.
Ark. Dep’t of Human Servs., 2010 Ark. App. 191, 377 S.W.3d 362; Dozier v. Ark. Dep’t of
Human Servs., 2010 Ark. App. 17, 372 S.W.3d 849).
       36
         Wittig v. Ark. Dep’t of Human Servs., 2012 Ark. App. 502, at 11, ___ S.W.3d ___
(citing Ark. Code Ann. § 9-27-341(b)(3)(B) (Supp. 2011)).
                                             14
                            Cite as 2014 Ark. App. 295


       WALMSLEY and WOOD, JJ., agree.
       Melissa Dorn Bratton, for appellant.
       Tabitha B. McNulty, County Legal Operations; and Chrestman Group, PLLC, by:
Keith L. Chrestman, for appellees.




                                       15